Citation Nr: 0508769	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  02-14 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to death pension benefits.




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel







INTRODUCTION

The veteran served with the Philippine Commonwealth Army 
(USAFFE) from October 1941 to January 1943, and from 
September 1945 to January 1946.  He was a prisoner-of-war 
(POW) from May 11, 1942 to January 11, 1943.  He died in 
September 1994.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 decision by the Manila, the 
Republic of the Philippines, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for the cause of the veteran's death and 
entitlement to accrued benefits.  In December 2001, the RO 
also denied entitlement to death pension benefits.  The 
appellant appealed all three issues.

In a November 2003 decision, the Board denied entitlement to 
accrued benefits and remanded the other 2 issues.  In a 
December 2004 rating decision, service connection for the 
cause of the veteran's death was granted; thus, that issue 
was resolved.  


FINDING OF FACT

The veteran's service in the USAFFE  occurred before July 1, 
1946.


CONCLUSION OF LAW

 Basic eligibility for VA death pension benefits is not 
established.  38 U.S.C.A. §§ 107(a), 1521, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.3, 3.203 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

There are some claims to which VCAA does not apply.  Livesay 
v. Principi, 15 Vet. App. 165, 178 (2001).  It has been held 
not to apply to claims based on allegations that VA decisions 
were clearly and unmistakably erroneous. Id. It has been held 
not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  In another class of cases, remand of claims pursuant 
to VCAA is not required because evidentiary development has 
been completed.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Although the Court said in Wensch that VCAA did not apply in 
such cases, it may be more accurate to say that VCAA applied, 
but that its notice and duty to assist requirements had been 
satisfied.  When it is clear that there is no additional 
evidentiary development to be accomplished, there is no point 
in remanding the case.  See Soyini.

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator. Rockefeller).

The Board first notes that this issue turns on statutory 
interpretation.  See Smith.  Thus, because the law as 
mandated by statute, and not the evidence, is dispositive of 
this appeal, the VCAA is not applicable.  Mason v. Principi, 
16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. 
App. 426, 429- 30 (1994) (where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit 
sought.).  As such, no further action is required pursuant to 
the VCAA.  

Nevertheless, as noted above, the appellant was notified of 
VCAA.

The Board notes that in support of her claim, the appellant 
submitted a document of the Philippine National Red Cross and 
a statement from A.B., a layperson who knew the veteran.  
Both documents purport to show that the veteran was a POW.  
The veteran's POW status has been verified.  Thus, this 
evidence is duplicative.  Although there is no waiver of 
initial agency of original jurisdiction (AOJ) consideration, 
this evidence does not bear on the matter on appeal.  Thus, 
to remand for the purpose of such a review would only delay 
the claim and have no effect on the outcome of this claim.  
As such, a remand would serve no useful purpose for the issue 
being decided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  

The appellant asserts that she should be awarded death 
pension benefits based on the veteran's service.  

The surviving spouse of a veteran is entitled to receive VA 
improved nonservice-connected death pension benefits if the 
veteran had qualifying service under 38 U.S.C.A. § 1521(j) 
or, at the time of death, was receiving or entitled to 
receive compensation for a service-connected disability based 
on service during a period of war.  See 38 U.S.C.A. § 
1541(a).  The term veteran means a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
including organized guerilla forces under commanders 
appointed, designated, or subsequently recognized by the 
Commander in Chief, Southwest Pacific Area, or other 
competent authority in the Army of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of any law of the United States 
conferring rights, privileges, or benefits upon any person by 
reason of the service of such person or the service of any 
other person in the Armed Forces, except benefits under 
contracts of National Service Life Insurance entered into 
before February 18, 1946; chapter 10 of title 37; and 
chapters 11, 13 (except section 412(a)), and 23 of this 
title.  See 38 U.S.C.A. § 107(a).  

In effect, those persons with such service are not entitled 
to VA disability pension benefits.  See Cacalda v. Brown, 9 
Vet. App. 261, 264 (1996).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that "VA is prohibited from finding, on any 
basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  See Duro; see also Venturella v. Gober, 10 
Vet. App. 340, 341- 42 (1997) (embracing the holding in 
Duro).  Further, "service department findings are binding on 
VA for purposes of establishing service in the U.S. Armed 
forces."  Duro and Venturella, both supra; see also Dacoron 
v. Brown, 4 Vet. App. 115, 120 (1993).

The veteran served with the USAFFE from October 1941 to 
January 1943, and from September 1945 to January 1946.  He 
was POW from May 11, 1942 to January 11, 1943.  He died in 
September 1994.

In this case, the veteran's service, as noted, occurred 
before July 1, 1946.  The only verified service for VA 
benefits purposes occurred prior to July 1, 1946.  Thus, the 
veteran's service falls into the service period that has been 
deemed not to be active military service, and thus the 
appellant is not entitled to non-service- connected pension.  
See 38 U.S.C.A. § 107(a); Cacalda, 9 Vet. App. at 265-66.

While recognized military service is qualifying service to be 
considered for certain VA benefits as noted above, such 
service does not make his surviving spouse eligible for death 
pension benefits.  See Cacalda.  As the veteran's recognized 
service does not confer eligibility for non-service-connected 
death pension benefits,

The appellant's claim must be denied as a matter of law.  See 
Sabonis.


ORDER

Entitlement to death pension benefits is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


